Citation Nr: 1636534	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1978 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a lung disability.

In December 2013, the Board remanded the claim for further evidentiary development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand directives, the Veteran was to be provided a VA examination for his lung disability and an etiological opinion was to be obtained.  

Initially, the appellant was scheduled for a VA examination in January 2014.  However, in a January 2014 Report of General Information it was noted that Veteran was in the hospital at that time of the examination and requested that the VA examination be rescheduled.  Subsequently, a VA examination was scheduled in February 2014.  The Veteran failed to report for the examination.  

When a claimant fails to report for an examination scheduled in conjunction with a claim without good cause, the claim shall be denied.  38 C.F.R. § 3.655 (b) (2015).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

In correspondence received from the claimant and his representative in June 2014, it was asserted that the Veteran was not notified of the scheduled VA examination.  The Veteran further asserted that his first notification from the VA was the May 2014 supplemental statement of the case.  

A review of the claims file indicates that the notice for the examination was sent to the incorrect address.  In this regard, in the January 2014 Report of General Information, the appellant provided an updated address.  Notwithstanding, the examination notification was sent to the Veteran's previous address.  The Board notes that the May 2014 supplemental statement of the case was sent to the appellant's updated address.  

In light of the foregoing, the Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, a VA examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his current lung disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all lung disabilities found on examination and diagnosed since the filing of the claim in November 2008.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed lung disability had its onset during military service or is otherwise etiologically related to such service, to include exposure to asbestos.

In rendering the required opinion, the examiner is asked to presume that the Veteran was exposed to asbestos during service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should note and discuss the significance, if any, of the Veteran's 45 year history of smoking one to two packs of cigarettes per day and his post-service occupational history as a carpenter.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




